Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
NOTICE OF ALLOWANCE
EXAMINER’S COMMENTS
DETAILED ACTION
Formal Matters
Claims 1-26 are cancelled.  Claims 27-45 are pending and under examination.  

Priority
This instant application filed on 6/17/2020 is a continuation of 16/554,586 filed on 8/28/2019, which is a continuation of 16/135,366 filed on 9/19/2018, which is a continuation of 14/707,733 filed on 5/8/2015, which is a continuation of 13/703,214 filed on 1/28/2013, which is a national stage entry of  PCT/DK2011/000060 filed on 6/10/2011, which claims priority from US provisional application 61/353,893 filed on 6/11/2010.  

Examiner’s Note
Applicant's amendments and arguments filed 12/20/2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 
The examiner stated reasons for allowability in terms of the closest prior art in the non-final rejection from 6/23/2021. 
Terminal Disclaimer
The terminal disclaimer filed on 12/20/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 10,682,364; 10,660,908; 10,130,640; 10,617,698; 10,688,108; 9,119,781; 9,566,286; and 10,716,799 have been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Claims 27-45 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 


/MARK V STEVENS/Primary Examiner, Art Unit 1613